Opinion issued October 30, 2014.




                                    In The

                             Court of Appeals
                                    For The

                         First District of Texas
                          ————————————
                             NO. 01-13-00103-CR
                           ———————————
                      O.D. VAN DUREN, JR., Appellant
                                       V.
                      THE STATE OF TEXAS, Appellee



                   On Appeal from the 174th District Court
                           Harris County, Texas
                       Trial Court Case No. 1307615



                         MEMORANDUM OPINION

      A jury found O.D. Van Duren, Jr. guilty of felony driving while intoxicated

(DWI). See TEX. PENAL CODE ANN § 49.04 (West Supp. 2014). The jury further

found true that Van Duren had two prior felony convictions, which increased the
sentencing range to a minimum of twenty-five years and a maximum of ninety-

nine years. See id. § 49.09. It assessed a sentence of thirty years’ imprisonment.

      Van Duren, proceeding pro se on appeal, raises twenty issues. Among other

things, he contends that the trial court erred in refusing to quash the indictment and

that the evidence is legally insufficient to support his conviction. Van Duren

further contends that he was deprived of his constitutional rights to proceed

without counsel, to effective assistance of counsel, and to a speedy trial. He also

complains of his detention without bond, of irregularities in the evidence and in the

preparation of the record, of improprieties allegedly committed by the State and the

trial judge, and of the propriety of the jury charge.

      We hold that the trial court did not violate Van Duren’s constitutional rights

in proceeding to trial on the indictment, in handling the requests relating to

appointment and removal of counsel, in requiring the State to provide access to

exculpatory evidence, or in entering judgment on the sentence assessed by the jury.

We also hold that legally sufficient evidence supports the jury’s findings. We

further hold that Van Duren waived his right to speedy trial and did not preserve

his complaints relating to his detention and the propriety of the jury charge. We

likewise find no support in the record that would permit our review of Van Duren’s

remaining claims. We therefore affirm.




                                           2
                                  Background

      Late one night in December 2010, Van Duren was involved in an automobile

accident in northwest Houston. Officer D. Nuñez, a nineteen-year veteran of the

Houston Police Department, was dispatched to investigate. He testified that Van

Duren’s speech was slurred, and he had an odor of alcohol on his breath. Officer

Nuñez called HPD’s DWI task force for assistance in the investigation.

      Officer R. Montelongo, a certified drug recognition expert, responded to

Officer Nuñez’s request.    Officer Montelongo observed that Van Duren had

bloodshot eyes, smelled of alcohol, and had slurred speech. Officer Montelongo

had Van Duren perform three field sobriety tests: the horizontal gaze nystagmus

(HGN) test, the one–leg stand test, and the walk–and–turn test. Van Duren’s

performance on these tests indicated intoxication. Officer Montelongo asked Van

Duren if he had been drinking, and Van Duren admitted he had consumed two

beers close to 9:00 P.M. Officer Montelongo determined that Van Duren was

intoxicated and arrested him. Because Van Duren had two prior DWI convictions,

HPD obtained a mandatory specimen of Van Duren’s blood. A sample of Van

Duren’s blood drawn at 2:35 A.M. registered a blood–alcohol content level (BAC)

of 0.15, above the legal limit of .08. See PENAL CODE §§ 49.01(2)(B), 49.04.

Further investigation led to Van Duren’s indictment on charges of felony DWI.




                                        3
      The trial court appointed counsel for Van Duren. Despite the appointment,

Van Duren filed pro se motions for independent forensic analysis and for discovery

and inspection of evidence. The trial court denied those pro se motions, but it

granted defense counsel’s motion to inspect, examine, and test physical evidence.

The trial court issued discovery orders requiring the State

      •      to prepare and file a subpoena list of all witnesses it intended to
             call;
      •      to identify all written or recorded statements of defendant
             including confessions or statements, and offense reports
             containing verbatim accounts of such statements; and
      •      to allow defense counsel to inspect all items seized from
             defendant and all physical objects to be introduced as part of
             the State’s case, including documents, photographs, and
             investigative charts or diagrams to be introduced at trial,
             records of conviction that may be used for impeachment,
             physical evidence, evidence of extraneous offenses that may be
             admissible against the defendant, governmental records, Brady
             evidence, and videos and tape recordings that contain defendant
             and/or his voice.

      In February 2012, the trial court granted defense counsel’s motion to

withdraw from representation and appointed new counsel for Van Duren. Several

months later, Van Duren moved to dismiss that appointed counsel, and counsel

filed a motion to withdraw from representation. The trial court denied the motion



                                          4
to withdraw. After receiving notice that Van Duren filed a complaint against him

with the State Bar of Texas, counsel renewed his motion to withdraw, and the trial

court denied it again.

      The day before trial began in January 2013, Van Duren filed a pro se waiver

of counsel, seeking to dismiss appointed trial counsel and asking to proceed pro se.

At the same time, Van Duren filed another pro se motion to dismiss appointed trial

counsel, which asked the trial court to appoint new counsel to act on his behalf.

Defense counsel asked the trial court about ruling on Van Duren’s pro se motions.

The court responded, “He is not entitled to any motions.” Counsel continued to

represent Van Duren during the trial.

                                    Discussion

I.    Motions to dismiss indictment

      Van Duren complains that the trial court erred in denying his pro se

motions to quash the indictment and its enhancement counts elevating the

charge to a felony based on his two prior DWI convictions. According to

Van Duren, the State could not rely on his 1985 DWI conviction to enhance

his sentence because it occurred more than ten years ago. We disagree.

      Before enactment of the current statute, prior DWI convictions could

not be used for enhancement purposes if the conviction had not occurred

within the preceding ten years. See Act of June 19, 1993, 73rd Leg., R.S.,

                                         5
ch. 900, § 1.01, 1993, 2003 Tex. Gen. Laws 4140, 4140,. The current

statute, however, eliminates the ten-year limitation. Act of June 18, 2005,

79th Leg., R.S., ch. 996, §§ 1, 3, 2005 Tex. Gen. Laws 3365, 3366

(amending prior statute and repealing Texas Penal Code section 49.09(e)).

      Section 49.09 of the Texas Penal Code, which was in effect at the

time of Van Duren’s arrest for felony DWI, provides for enhancement of a

DWI to a third-degree felony if the person has previously been convicted

two times “of any other offense relating to the operating of a motor vehicle

while intoxicated.” TEX. PENAL CODE ANN. § 49.09(b)(2). For the purposes

of section 49.09, “offense relating to the operating of a motor vehicle while

intoxicated” means:

      (A)   an offense under Section 49.04 or 49.045;
      (B)   an offense under Section 49.07 or 49.08, if the vehicle operated
            was a motor vehicle;
      (C)   an offense under Article 6701l-1, Revised Statutes, as that law
            existed before September 1, 1994;
      (D)   an offense under Article 6701l-2, Revised Statutes, as that law
            existed before January 1, 1984;
      (E)   an offense under Section 19.05(a)(2), as that law existed before
            September 1, 1994, if the vehicle operated was a motor vehicle;
            or
      (F)   an offense under the laws of another state that prohibit the
            operation of a motor vehicle while intoxicated.
TEX. PENAL CODE ANN. § 49.09(c). This definition applies to Van Duren’s 1985

misdemeanor DWI conviction.


                                         6
      Van Duren complains that, because the former statute did not permit the use

of his 1985 conviction to elevate his DWI charge to a felony, the application of the

current statute to the 1985 conviction amounts to an unconstitutional ex post facto

law by increasing the punishment for that prior criminal act beyond what the law

permitted at the time of its commission.      Both the United States and Texas

Constitutions prohibit the State from applying ex post facto laws. U.S. CONST. art.

I, § 10, cl. 1; TEX. CONST. art. I, § 16; Grimes v. State, 807 S.W.2d 582, 586 (Tex.

Crim. App. 1991). The ex post facto clauses prohibit four types of laws: (1) laws

that make an action done before the passing of the law, and which was innocent

when done, criminal, and punishes such action; (2) laws that aggravate a crime, or

make it greater than it was, when committed; (3) laws that change the punishment

and inflict a greater punishment than the law assigned to the crime when it was

committed; and (4) laws that alter the legal rules of evidence to receive less or

different testimony than the law required at the time of the commission of the

offense in order to convict the offender. Carmell v. Texas, 529 U.S. 513, 522, 120
S. Ct. 1620, 1627 (2000).

      We agree with the majority of Texas courts of appeals that have addressed

the issue and concluded that the 2005 amendment to section 49.09 is not an ex post

facto law. Those courts have held that the former ten–year limitation on the use of

DWI convictions “was not an explicit guarantee that those convictions could not be



                                         7
used in the future, but only a restriction on what prior convictions could be used to

enhance an offense at that time.” State v. Pieper, 231 S.W.3d 9, 15 (Tex. App.—

Houston [14th Dist.] 2007, no pet.); accord Calhoun v. State, 10-09-00064-CR,

2011 WL 1901981, at *2 (Tex. App.—Waco May 11, 2011) (mem. op., not

designated for publication); Engelbrecht v. State, 294 S.W.3d 864, 867 (Tex.

App.—Beaumont 2009, no pet.); see also Sepeda v. State, 280 S.W.3d 398, 402

(Tex. App.—Amarillo 2008, pet. ref’d); Crocker v. State, 260 S.W.3d 589, 592

(Tex. App.—Tyler 2008, no pet.); Saucedo v. State, No. 03-06-00305-CR, 2007
WL 1773948, at *4 (Tex. App.—Austin May 30, 2007, no pet.) (mem. op., not

designated for publication); Romo v. State, No. 04-05-00602-CR, 2006 WL
3496933, at *2 (Tex. App.—San Antonio Dec. 6, 2006, no pet.) (mem. op., not

designated for publication). As a result, the trial did not err in refusing to quash

the indictment charging Van Duren with felony DWI.

II.   Right to proceed pro se

      Van Duren contends the trial court erred in declining to allow him to

proceed without counsel and in refusing to rule on multiple pro se motions. The

Sixth Amendment of the United States Constitution guarantees both the right to

counsel and the corresponding right to self-representation.       See U.S. CONST.

amend. VI; Faretta v. California, 422 U.S. 806, 819, 95 S. Ct. 2525, 2533 (1975);

Hathorn v. State, 848 S.W.2d 101, 122–23 (Tex. Crim. App. 1992); see also


                                         8
Hatten v. State, 71 S.W.3d 332, 334 (Tex. Crim. App. 2002) (noting that Faretta

rights are triggered when accused contests guilt); TEX. CODE CRIM. PROC. ANN. art.

1.05 (West 2005) (recognizing right of accused to be heard by himself, through

counsel, or both).     A defendant must make a decision to waive counsel

competently, voluntarily, knowingly and intelligently. Godinez v. Moran, 509 U.S.
389, 400, 113 S. Ct. 2680, 2687 (1993); Faretta, 422 U.S. at 835, 95 S. Ct. at 2541.

“[A]n accused’s right to proceed pro se does not attach until he clearly and

unequivocally asserts it.” Hathorn, 848 S.W.2d at 123.

      We review the factual issue of whether a defendant has clearly and

unequivocally invoked the right to self-representation for an abuse of discretion.

See DeGroot v. State, 24 S.W.3d 456, 457–58 (Tex. App.—Corpus Christi 2000,

no pet.). We view the evidence in the light most favorable to the trial court’s

ruling, and we will imply any findings of fact supported by the record and

necessary to affirm the trial court’s ruling when, as here, the trial court did not

make explicit findings. See Chadwick v. State, 309 S.W.3d 558, 561 (Tex. Crim.

App. 2010). The trial court appointed counsel to represent Van Duren at the

beginning of the proceeding. It granted his first appointed counsel’s motion to

withdraw from representation and appointed new counsel, who defended Van

Duren through trial.




                                         9
      Relying on United States v. Fazzini, 871 F.2d 635 (7th Cir. 1989), Van

Duren contends that his persistent attempts to dismiss appointed counsel and

failure to cooperate with appointed counsel amounted to a waiver of his right to

counsel. In that case, the defendant went to trial without counsel after four court-

appointed attorneys had either been dismissed by him or excused by the court.

Fazzini, 871 F.2d at 641. When the defendant told the court he was discharging

the fourth attorney, the trial court informed the defendant that no new counsel

would be appointed and expressly found that he knowingly and voluntarily waived

his right to counsel. Id. at 642; see also United States v. Moore, 706 F.2d 538, 540

(5th Cir. 1983).

      Texas courts follow the same rule that the Seventh Circuit applied in

Fazzini. “When a trial court denies a defendant’s ‘eleventh hour’ request for new

counsel, and ‘the accused unequivocally assert[s] his right to self-representation

under Faretta, persisting in that assertion after proper admonishment, the court

must allow the accused to represent himself.’” Alford v. State, 367 S.W.3d 855,

862 (Tex. App.—Houston [14th Dist.] 2012, pet. ref’d) (quoting Burgess v. State,

816 S.W.2d 424, 428–29 (Tex. Crim. App. 1991)).

      After invoking the Faretta right, however, a defendant may make a

“conscious, deliberate and voluntary choice to waive [this] known right.”

Funderburg v. State, 717 S.W.2d 637, 642 (Tex. Crim. App. 1986) (citing



                                        10
McKaskle v. Wiggins, 465 U.S. 168, 182, 104 S. Ct. 944, 953 (1984)); Alford, 367
S.W.3d at 862; see also TEX. CODE CRIM. PROC. ANN. art. 1.14. The record must

adequately reflect that a defendant waived his right to self-representation after

asserting it, but proof of waiver of self-representation is not subject to as stringent

a standard as proof of waiver of the right to counsel. Funderburg, 717 S.W.2d at

642 (citing Brown v. Wainwright, 665 F.2d 607, 611 (5th Cir. 1982)). A record

sufficiently demonstrates that a defendant waived his right to proceed pro se if it

reasonably appears to the court that the defendant abandoned his initial request to

represent himself. Id.

      Here, Van Duren filed several pro se motions on the eve of trial, including a

Brady motion, a motion to dismiss for failure to provide a speedy trial, a motion to

waive counsel and proceed without legal representation, and a motion to dismiss

trial counsel and replace him with a third appointment. Because a defendant is not

entitled to hybrid representation, a trial court may disregard pro se motions

presented by a defendant represented by counsel, unless counsel chooses to adopt

them. See Robinson v. State, 240 S.W.3d 919, 921–22 (Tex. Crim. App. 2007).

Neither Van Duren nor his trial counsel apprised the trial court that two of these

pro se motions related to Van Duren’s right to counsel. As a result, the trial court

did not conduct the required Faretta hearing. Its failure to do so is not error if the




                                          11
record demonstrates that Van Duren later abandoned his request to proceed pro se.

See Funderburg, 717 S.W.2d at 642.

      It is apparent from the record that he did. Immediately before trial, defense

counsel informed the court that he had asked Van Duren whether he wanted to

testify that and Van Duren did not answer. The following exchange occurred:

      VAN DUREN:               Can I make a statement?

      THE COURT:               Yes.

      VAN DUREN:               Your Honor, I really feel like I should
                               testify, but given the set of circumstances
                               and the way I feel like the jury integrity has
                               been tainted by the prosecution presentation
                               on the jury pool, I don’t think it would be to
                               my best advantage at this time. I’ve tried to
                               get [defense counsel] to ask the questions
                               that I needed to get asked, but that doesn’t
                               seem to be working. So I will just go with
                               what’s going on.         I will say I am
                               unsatisfied.

      THE COURT:               Is it a yes or no? Do you want to testify or
                               not?

      VAN DUREN:               No.

      THE COURT:               All right.

(Emphasis added.)

      The record shows that Van Duren affirmatively had abandoned any request

to proceed pro se. See id.



                                        12
       To the extent Van Duren’s complaint encompasses the trial court’s refusal to

appoint new counsel for him, it also is unavailing. “Appointment of new counsel

is a matter solely within the discretion of the trial court,” and the “trial court is

under no duty to search for a counsel until an attorney is found who is agreeable to

the accused.” Solis v. State, 792 S.W.2d 95, 100 (Tex. Crim. App. 1990); see King

v. State, 29 S.W.3d 556, 566 (Tex. Crim. App. 2000). A defendant does not have

the right to choose appointed counsel and, unless he waives his right to counsel and

chooses to represent himself or adequately explains the need for appointment of

new counsel, he must accept court-appointed counsel. Burks v. State, 792 S.W.2d
835, 838 (Tex. App.—Houston [1st Dist.] 1990, pet. ref’d). Accordingly, we hold

that the trial court did not err in requiring Van Duren to proceed with appointed

counsel.

III.   Waiver

       A number of Van Duren’s complaints are unreviewable on appeal. These

complaints involve: (1) the denial of bond; (2) Van Duren’s request for pretrial

habeas corpus relief; (3) various allegations of prosecutorial and judicial

misconduct; (4) toxicology and other reports not included in the record and the

lack of chain-of-custody evidence in connection with the blood samples; (5) the

admission of evidence, the right to confront witnesses, and Van Duren’s exclusion

from the courtroom; (6) the jury instructions during guilt-innocence phase of trial;


                                         13
and (7) the jury instructions submitted in connection with the punishment phase of

trial. The record does not show that Van Duren made a timely request, objection,

or motion relating to any of these issues “stat[ing] the grounds for the ruling that

the complaining party sought from the trial court with sufficient specificity to

make the trial court aware of the complaint, unless the specific grounds were

apparent from the context.” TEX. R. APP. P. 33.1 (a)(1)(A). “Failure to object in a

timely and specific manner during trial will waive error.” Boyington v. State, 787
S.W.2d 469, 470–71 (Tex. App.—Houston [14th Dist.] 1990, pet ref’d). The

record likewise fails to show, with respect to any of these issues, that the trial court

either “ruled on the request, objection, or motion, either expressly or implicitly” or

“refused to rule on the request, objection, or motion, and the complaining party

objected to the refusal.” TEX. R. APP. P. 33.1(a)(2)(A), (B). For example, the

record does not suggest that Van Duren was excluded from the courtroom during

the proceedings. Van Duren also waived his right to speedy trial because, through

counsel, he agreed to several continuances of the trial date. See Petrick v. State,

832 S.W.2d 767, 772 (Tex. App.—Houston [1st Dist.] 1992, pet. ref’d.).

IV.   Evidentiary Sufficiency

      Van Duren challenges the legal sufficiency of the evidence. In reviewing

whether evidence is legally sufficient, we apply the standard enunciated in Jackson

v. Virginia. 443 U.S. 307, 318–20, 99 S. Ct. 2781, 2788–89 (1979); see Ervin v.


                                          14
State, 331 S.W.3d 49, 52–56 (Tex. App.—Houston [1st Dist.] 2010, pet. ref’d)

(citing Brooks v. State, 323 S.W.3d 893, 894–913 (Tex. Crim. App. 2010)). Under

the Jackson standard, evidence is insufficient to support conviction if, considering

all the record evidence in the light most favorable to the verdict, no rational

factfinder could have found that each essential element of the charged offense was

proven beyond a reasonable doubt. See 443 U.S. at 317–19, 99 S. Ct. at 2788–89;

Laster v. State, 275 S.W.3d 512, 517 (Tex. Crim. App. 2009).

      The sufficiency-of-the-evidence standard gives full play to the responsibility

of the factfinder to resolve conflicts in the testimony, to weigh the evidence, and to

draw reasonable inferences from basic facts to ultimate facts. See Jackson, 443
U.S. at 319, 99 S. Ct. at 2789; Clayton v. State, 235 S.W.3d 772, 778 (Tex. Crim.

App. 2007). In viewing the record, direct and circumstantial evidence are treated

equally; circumstantial evidence is as probative as direct evidence in establishing

the guilt of an actor, and circumstantial evidence alone can be sufficient to

establish guilt. Clayton, 235 S.W.3d at 778. In determining the sufficiency of the

evidence, a reviewing court examines “whether the necessary inferences are

reasonable based upon the combined and cumulative force of all the evidence

when viewed in the light most favorable to the verdict.” Id. (quoting Hooper v.

State, 214 S.W.3d 9, 16–17 (Tex. Crim. App. 2007)). Sufficiency can come from

the testimony of a single witness or it can be sufficient from circumstantial



                                         15
evidence. See Johnson v. State, 176 S.W.3d 74, 77–78 (Tex. App.—Houston [1st

Dist.] 2004, pet. ref’d); Hooper, 214 S.W.3d at 13.

      According to the officer who was dispatched to the accident, Van Duren’s

speech was slurred and had an odor of alcohol on his breath. Van Duren admitted

to having consumed beer, and his performance on sobriety tests demonstrated signs

of intoxication. The toxicology report showed that Van Duren had a blood-alcohol

content of 0.15, above the legal limit. On this evidence, a jury rationally could

have found that Van Duren was driving under the influence and found that he was

guilty of driving while intoxicated. We therefore hold the evidence was legally

sufficient to support the conviction.

V.    Ineffective Assistance of Counsel

      Van Duren contends that his trial counsel failed to provide effective

assistance based on actions taken in some matters and failure to act on others

during the trial. The standard of review for claims of ineffective assistance of

counsel is set forth in Strickland v. Washington, 466 U.S. 668, 687–96, 104 S. Ct.
2052, 2064–69 (1984), and Bone v. State, 77 S.W.3d 828, 833 (Tex. Crim. App.

2002). To prevail, Van Duren must first show that his counsel’s performance was

deficient. Strickland, 466 U.S. at 687, 104 S. Ct. at 2064; Bone, 77 S.W.3d at 833.

Specifically, Van Duren “must prove, by a preponderance of the evidence that his

counsel’s representation fell below the objective standard of professional norms.”



                                        16
Bone, 77 S.W.3d at 833. Second, Van Duren “must show that this deficient

performance prejudiced his defense,” meaning that Van Duren “must show a

reasonable probability that, but for his counsel’s unprofessional errors, the result of

the proceeding would have been different.” Id. (quoting Mitchell v. State, 68
S.W.3d 640, 642 (Tex. Crim. App. 2002)). A “reasonable probability” is one

“sufficient to undermine confidence in the outcome.” Id. Thus, the “benchmark

for judging any claim of ineffectiveness must be whether counsel’s conduct so

undermined the proper functioning of the adversarial process that the trial cannot

be relied on as having produced a just result.” Strickland, 466 U.S. at 686, 104 S.

Ct. at 2064.

      There is a strong presumption that counsel’s conduct fell within the wide

range of reasonable professional assistance, and the defendant must overcome the

presumption that the challenged action might be considered sound trial strategy.

Id. 668, 104 S. Ct. at 2065.        To overcome the presumption of reasonable

professional assistance, “any allegation of ineffectiveness must be firmly founded

in the record, and the record must affirmatively demonstrate the alleged

ineffectiveness.” Thompson v. State, 9 S.W.3d 808, 814 (Tex. Crim. App. 1999).

      “Direct appeal is usually an inadequate vehicle for raising such a claim

because the record is generally undeveloped.” Goodspeed v. State, 187 S.W.3d
390, 392 (Tex. Crim. App. 2005); see Mata v. State, 226 S.W.3d, 425, 430 (Tex.



                                          17
Crim. App. 2007) (explaining that absence of clear record usually prevents

appellant from satisfying Strickland’s first prong); Bone, 77 S.W.3d at 833. When

the record is silent as to trial counsel’s strategy, we will not conclude that defense

counsel’s assistance was ineffective unless the challenged conduct was “‘so

outrageous that no competent attorney would have engaged in it.’” Goodspeed,
187 S.W.3d at 392 (quoting Garcia v. State, 57 S.W.3d 436, 440 (Tex. Crim. App.

2001)). Judicial review must be highly deferential to trial counsel and avoid the

deleterious effects of hindsight. Ingham v. State, 679 S.W.2d 503, 509 (Tex. Crim.

App. 1984).

      Van Duren complains that trial counsel did not adopt his pro se motions, did

not object to the refusal of the trial court to rule on these motions, did not call Van

Duren to testify in his own defense, did not procure evidence relating to the blood

chemistry analysis and the blood sample chain-of-custody issues, and did not call

any witnesses. The record refutes Van Duren’s assertion that he was deprived of an

opportunity to testify in his own defense. The trial court asked Van Duren directly

if he would like to testify, and Van Duren refused. With respect to the remaining

complaints of ineffective assistance of counsel, a lack of affirmative evidence in

the record prevents us from determining whether trial counsel’s conduct fell below

reasonably professional standards. We may not speculate as to counsel’s reasons

for his conduct when the record is silent. Stults v. State, 23 S.W.3d 198, 208 (Tex.



                                          18
App.—Houston [14th Dist.] 2000, pet. ref’d). In addition, Van Duren has not

carried his burden to show that, but for counsel’s alleged errors, the outcome of the

trial would have been different. Bone, 77 S.W.3d at 833.

      Van Duren also complains of his counsel’s failure to request Brady material.

The record does not support this complaint. Counsel moved the State to provide

any potentially exculpatory material, and the trial court affirmatively ordered the

State to produce Brady material. The State filed a written response to the request

stating that no such material existed.

      The record fails to defeat the presumption that trial counsel’s actions were

reasonably professional and motivated by sound trial strategy. Van Duren also

fails to show how the trial strategy affected the outcome of the trial. Accordingly,

we hold that Van Duren has not satisfied his burden to show that he entitled to

reversal under Strickland.

                                     Conclusion

      We hold the trial court did not err in refusing to dismiss the indictment and

in requiring Van Duren to proceed with appointed counsel. We also hold that

legally sufficient evidence supports the jury’s finding that Van Duren committed

felony DWI. We further hold that Van Duren failed to preserve for review his

evidentiary complaints, his claims of jury charge error, and his allegations of

prosecutorial and judicial misconduct. Finally, we hold that Van Duren did not


                                         19
meet his burden to show that he received ineffective assistance of counsel. We

therefore affirm the judgment of the trial court. All pending motions are dismissed

as moot.



                                             Jane Bland
                                             Justice

Panel consists of Justices Higley, Bland, and Sharp.

Do not publish. TEX. R. APP. P. 47.2(b).




                                        20